NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             OCT 31 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

WAI KWONG NG,                                    No. 12-70594

              Petitioner,                        Agency No. A036-848-721

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 10, 2014**
                              San Francisco, California

Before: O’SCANNLAIN, THOMAS, and McKEOWN, Circuit Judges.

       Petitioner Wai Kwong Ng, a lawful permanent resident of the United States,

native of Hong Kong, and citizen of the People’s Republic of China, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252 to

consider Ng’s claim that the agency erred in its determination that he was

ineligible for withholding of removal on the basis of his commission of a

particularly serious crime, and we review the agency’s determination for abuse of

discretion. See Arbid v. Holder, 700 F.3d 379, 383 (9th Cir. 2012) (per curiam).

We deny the petition for review.

      The BIA did not abuse its discretion in concluding that Ng was ineligible for

withholding of removal. The BIA determined that Ng was ineligible under the

Immigration and Nationality Act and the Convention Against Torture because of

his conviction of a particularly serious crime, in this case second degree robbery, a

felony under California Penal Code § 211.

      To determine whether a criminal conviction qualifies as a particularly

serious crime, the agency considers “the nature of the conviction, the type of

sentence imposed, and the circumstances and underlying facts of the conviction.”

In re R-A-M-, 25 I. & N. Dec. 657, 659 (BIA 2012) (quoting In re N-A-M-, 24 I. &

N. Dec. 336, 342 (BIA 2007) (internal quotation marks omitted)). The BIA

considered the statutory elements of the offense and specific conduct Ng engaged

in to reach the conclusion that he committed a particularly serious crime and was

therefore ineligible for withholding of removal. Here, the IJ and BIA concluded


                                         -2-
that Ng’s offense, a robbery of an elderly, blind, quadriplegic person in a

wheelchair, was a particularly serious crime. The BIA specifically considered

Ng’s mental health when it found him ineligible for withholding of removal, and

determined it did not mitigate the underlying facts and other circumstances of his

offense. The BIA provided a well-reasoned justification for denying Ng’s petition

for withholding of removal and did not act arbitrarily, irrationally, or contrary to

law.



       PETITION DENIED.




                                          -3-